 


109 HR 1093 IH: Responsible Funding for First Responders Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1093 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Fossella (for himself and Mr. Sweeney) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend the USA PATRIOT Act of 2001 to change the manner of allocation of first responder grant funds. 
 
 
1.Short titleThis Act may be cited as the Responsible Funding for First Responders Act of 2005. 
2.Allocation of grant fundsSection 1014 of the USA PATRIOT Act of 2001 (42 U.S.C. 3714) is amended— 
(1)by striking subsection (c)(3); 
(2)by amending subsection (b) to read as follows: 
 
(b)Uses of grant amountsGrants under this section may be used— 
(1)to purchase needed equipment and to provide training and technical assistance to State and local first responders; 
(2)to construct, develop, expand, modify, operate, or improve facilities to provide training or assistance to State and local first responders; and 
(3)if 100 or more personnel in the relevant jurisdiction are dedicated to counterterrorism and intelligence activities (including detection of, collection and analysis of intelligence relating to, investigation of, prevention of, and interdiction of suspected terrorist activities), to provide reimbursement, consistent with the state plan as approved by the Secretary, for expenses related to— 
(A)such personnel; and 
(B)units dedicated to such activities.; 
(3)by redesignating subsection (c) as subsection (d); and 
(4)by inserting after subsection (b) the following new subsection: 
 
(c)Basis for grant awards 
(1)In generalGrants under this section shall be awarded based on a quantitative assessment of risk for three categories: threat, vulnerability, and consequences. 
(2)Submission to congressNot later than March 1 of each year, the Office shall submit to Congress the quantitative assessment required by paragraph (1).. 
 
